               Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 1 of 33




SARAH HEATON CONCANNON
(SDNY Bar No. SC-9111)
Attorney for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
100 F Street, N.E.
Washington, D.C. 20549
(202) 551-5361
ConcannonS@sec.gov


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SECURITIES AND EXCHANGE
  COMMISSION,
                                                                    No. 21 Civ. 4521
  Plaintiff,
                                                                    COMPLAINT
  v.
                                                                    Jury Trial Demanded
  BTIG, LLC
                                                                    ECF CASE
  Defendant.


       Plaintiff, the Securities and Exchange Commission (“SEC”), for its Complaint against

Defendant BTIG, LLC (“BTIG” or “Defendant”), alleges as follows:

                                           SUMMARY

       1.       This action concerns the misconduct of registered broker-dealer, BTIG, which

repeatedly violated the order marking and locate requirements of Rules 200(g) and 203(b)(1) of

Regulation SHO [17 C.F.R. §§ 242.200(g), 242.203(b)(1)] under the Securities Exchange Act of

1934 (“Exchange Act”). Regulation SHO regulates the short selling of securities and was

designed, in part, to restrict naked short selling and to reduce failures to deliver. “Naked short

selling” is the unlawful practice of short selling shares that have not been borrowed or located. If

sellers are engaged in naked short selling, then the volume of stock sold may be larger than the
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 2 of 33




tradeable shares in the market, and can lead to “failures to deliver,” which occur when a seller

fails to deliver securities that it has sold by the settlement date.

        2.      Rule 200(g) of Regulation SHO requires broker-dealers to mark all sale orders of

equity securities as “long,” “short,” or “short exempt.” A sale order may be marked as “long”

only if the seller is “deemed to own” the security being sold and: (i) the security to be delivered

is in the physical possession or control of the broker; or (ii) it is reasonably expected that the

security will be in the physical possession or control of the broker-dealer no later than the

settlement date. Under certain circumstances, discussed below in paragraphs 42 through 45, an

order may be marked “short exempt” if the seller is “deemed to own” the security, “provided that

the person intends to deliver the security as soon as all restrictions on delivery have been

removed.” 17 C.F.R. § 242.200(g)(2). An order must be marked “short” if it is neither long nor

short exempt.

        3.      Rule 203(b)(1) of Regulation SHO—often referred to as the “locate”

requirement—generally prohibits broker-dealers from either accepting a short sale order or

effecting a short sale for their own account, unless the broker-dealer has borrowed the security,

entered into a bona fide arrangement to borrow the security, or has reasonable grounds to believe

that the security can be borrowed so that the security can be delivered on the date delivery is due.

17 C.F.R. § 242.203(b)(1).

        4.      From December 2016 through July 2017 (the “Relevant Period”), BTIG

mismarked as “long” or “short exempt” over 90 sale orders from a single hedge fund customer

(the “Hedge Fund”)—totaling more than $250 million in sale orders and comprising nearly 160

million shares of stock—in violation of Rule 200(g) of Regulation SHO. BTIG’s customer was

not deemed to own the shares of stock sold, because the Hedge Fund: (i) did not have title to the



                                                     2
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 3 of 33




stock; (ii) had not purchased or entered into an unconditional contract binding on both parties

thereto to purchase the stock; (iii) did not own a security convertible into the stock that it had

tendered for conversion; and (iv) did not have a net long position in the stock. BTIG’s customer

was, therefore, “short,” and BTIG should have correctly marked its customer’s sale orders as

“short.”

       5.      BTIG also did not have the shares of stock that the Hedge Fund sold in its

possession or control and did not reasonably expect to receive those shares by the settlement

date. Accordingly, BTIG should have marked its customer’s sale orders as “short” on this

additional, independent ground.

       6.      On each of these over 90 occasions, BTIG also failed to borrow and locate shares

before executing these effective short sales, in violation of Rule 203(b)(1) of Regulation SHO.

       7.      As a broker-dealer registered with the SEC, BTIG had independent gatekeeper

responsibilities under the federal securities laws to ensure that the orders it executed were

correctly marked. BTIG was not entitled to simply rely on its customer’s representations

concerning order marking. Rather, BTIG was obligated to independently verify that its customer

was, in fact, long, before marking the trades.

       8.      BTIG failed to verify that the Hedge Fund was deemed to own the shares of stock

sold. BTIG did not have the shares of stock sold in its physical possession or control at the time

it marked the sale orders, and BTIG did not reasonably expect that the shares of stock would be

in its possession or control by the settlement date.

       9.      Throughout the Relevant Period, BTIG ignored red flags indicating that the

Hedge Fund was making false representations concerning its ownership of securities, which led

to BTIG’s improperly marking the sale orders as “long” and “short exempt.” BTIG was aware



                                                  3
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 4 of 33




of the Hedge Fund’s repeated failures to deliver stock for timely settlement. Despite this and

other red flags, BTIG continued to improperly mark the Hedge Fund’s sales as “long” and “short

exempt,” without determining that the Hedge Fund was deemed to own the securities sold and

that BTIG’s order markings were correct. They were not.

       10.     Through its violations of Rules 200(g) and 203(b)(1) of Regulation SHO, BTIG

benefited its customer in several ways: (i) the Hedge Fund did not have to incur the expense of

borrowing or locating shares of stock sold, which were costly and difficult to borrow at the time;

(ii) BTIG was able to complete sales on behalf of its customer that otherwise would have been

prohibited by a market regulation device; and (iii) the Hedge Fund effectively got two extra

trading days to deliver the shares for settlement.

       11.     BTIG earned approximately $1.6 million in commissions from placing

mismarked sale orders for the Hedge Fund. From March through July 2017, the Hedge Fund

generated the highest revenue of all BTIG’s prime brokerage customers.1

       12.     By engaging in the misconduct described herein, BTIG violated, and unless

restrained or enjoined by this Court, will continue to violate Rules 200(g) and 203(b)(1) of

Regulation SHO under the Exchange Act. The SEC therefore seeks a judgment against BTIG

providing permanent injunctive relief and ordering BTIG to pay disgorgement, plus prejudgment

interest, and civil money penalties, as well as other appropriate and necessary equitable relief.




       1
         “Prime brokerage” refers to a bundled package of services offered by investment banks
and other major financial institutions to hedge funds and similar customers. The services
provided within a prime brokerage bundle include securities lending, leveraged trade execution,
and cash management, among other things.

                                                     4
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 5 of 33




                                JURISDICTION AND VENUE

       13.     The SEC brings this action, and this Court has jurisdiction, pursuant to Sections

21(d)(1), 21(d)(3)(A), 21(e), and 27(a) of the Exchange Act [15 U.S.C. §§ 78u(d)(1),

78u(d)(3)(A), 78u(e), and 78aa(a)], and 28 U.S.C. § 1331.

       14.     Venue is proper in this district pursuant to Section 27 of the Exchange Act [15

U.S.C. § 78aa], because certain acts, practices, transactions, and courses of business constituting

the violations occurred in the Southern District of New York. BTIG has offices in New York,

New York, and much of the misconduct discussed herein was carried out by personnel resident

in BTIG’s New York offices.

       15.     BTIG, directly or indirectly, made use of the means or instrumentalities of

interstate commerce or the mails, or a facility of a national securities exchange, in connection

with the conduct alleged herein.

                                          DEFENDANT

       16.     BTIG, LLC (“BTIG”) is a broker-dealer registered with the SEC, headquartered

in San Francisco, California, with offices in New York, New York. During the Relevant Period,

the Hedge Fund had accounts at BTIG.

                               OTHER RELEVANT ENTITIES

       17.     The Hedge Fund is a hedge fund “company limited by shares” organized under

the laws of Bermuda and headquartered in Toronto, Canada. The Hedge Fund is not registered

with the SEC as an investment company, and instead relies on the exclusion from the definition

of investment company under Section 3(c)(1) of the Investment Company Act of 1940 for

entities: (i) whose outstanding securities are beneficially owned by not more than 100 persons;

and (ii) that do not make or presently propose to make a public offering of securities. As of



                                                 5
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 6 of 33




December 2016, the Hedge Fund had gross assets of over $750 million and 55 beneficial owners.

The Hedge Fund has several subsidiaries, several of which entered into securities purchase

agreements with the Issuers. The Hedge Fund and its subsidiaries are referred to herein

collectively as the “Hedge Fund.”

       18.     Issuer 1 (together with Issuer 2, “the Issuers”) is a corporation organized under

the laws of the Republic of the Marshall Islands, with its principal place of business in Athens,

Greece. During the Relevant Period, Issuer 1 was registered with the SEC pursuant to Section

12(b) of the Exchange Act, and Issuer 1’s common stock traded on the Nasdaq Stock Market

LLC. As a foreign private issuer, Issuer 1 filed periodic reports, including Forms 20-F, with the

SEC pursuant to Section 13(a) of the Exchange Act and related rules thereunder. During the

Relevant Period, Issuer 1 entered into several securities purchase agreements with the Hedge

Fund. In October 2019, after the period at issue in this Complaint, Issuer 1 went private.

       19.     Issuer 2 (together with Issuer 1, “the Issuers”) is a corporation organized under

the laws of the Republic of the Marshall Islands, with its principal place of business in Athens,

Greece. Issuer 2 is registered with the Commission pursuant to Section 12(b) of the Exchange

Act, and its common stock trades on the Nasdaq Stock Market LLC. As a foreign private issuer,

Issuer 2 files periodic reports, including Forms 20-F, with the SEC pursuant to Section 13(a) of

the Exchange Act and related rules thereunder. Issuer 2 entered into a securities purchase

agreement with the Hedge Fund on March 22, 2017.




                                                 6
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 7 of 33




                       TERMINOLOGY USED IN THIS COMPLAINT

                                          Regulation SHO

       20.     Regulation SHO is a set of rules from the SEC, implemented in 2005, that

governs short selling practices. Regulation SHO established “locate” and “close-out”

requirements aimed at curtailing naked short selling, failures to deliver, and other practices.

       21.     Rule 200(g) of Regulation SHO requires broker-dealers to mark all sale orders of

equity securities as “long,” “short,” or “short exempt.” 17 C.F.R. § 242.200(g).

       22.     Before effecting a short sale, Rule 203(b)(1) of Regulation SHO requires a

broker-dealer to “locate” the securities being sold; i.e., the broker-dealer must: (i) borrow the

securities; (ii) enter into a bona fide arrangement to borrow the securities; or (iii) have reasonable

grounds to believe that the securities can be borrowed so that they can be delivered on the date

delivery is due. See 17 C.F.R. § 242.203(b)(1). The source of the “locate” must be

documented. See id. Broker-dealers usually charge customers a fee for borrowing securities.

                                           Short Selling

       23.      “Short selling” occurs when an investor borrows a security and sells it on the

open market, planning to buy it back later for less money.

       24.     Short sellers bet on, and profit from, a drop in a security’s price. This can be

contrasted with “long” investors, who want the security’s price to go up.

       25.     Short selling has a high risk/reward ratio: It can offer big profits, but losses can

mount quickly and infinitely, since the price of a security can always increase.

       26.     If an order cannot be marked as either “long” or “short exempt,” it must be

marked as a “short” sale.




                                                  7
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 8 of 33




                                        Naked Short Selling

       27.     “Naked short selling” is the unlawful practice of short selling shares that have not

been borrowed or located.

       28.     Ordinarily, traders must borrow a stock or determine that it can be borrowed

before they sell it short. If sellers are engaged in “naked short sales,” the volume of stock sold

may be larger than the tradeable shares in the market and can result in failures to deliver.

                                              Long Selling

       29.     “Long selling” is the opposite of “short selling,” and occurs when an investor

owns (rather than borrows) a security and sells it on the open market.

       30.     “Long”—or “long position”—refers to the purchase of an asset with the

expectation that it will increase in value.

       31.     Under Regulation SHO, an order to sell may be marked “long” only if two

conditions are met. First, the seller must be “deemed to own” the security pursuant to Rule

200(a) through (f) of Regulation SHO. 17 C.F.R. §§ 242.200(a)-(f), 242.200(g)(1). A seller is

deemed to own a security only to the extent that it has a net long position in a security. 17

C.F.R. § 242.200(c). Second, to mark a sale “long,” the broker-dealer must either: (i) have

possession or control of the security to be delivered; or (ii) reasonably expect that the security

will be in its physical possession or control no later than the settlement of the transaction. 17

C.F.R. § 242.200(g)(1). “Requiring a broker-dealer to have possession or control of the

securities before it can mark an order long assists in mitigating settlement and credit risks that

can affect the stability and integrity of the financial system as a whole.” Short Sales, Exch. Act

Rel. No. 34-50103 (Sept. 7, 2004).




                                                   8
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 9 of 33




                                            Deemed to Own

        32.     Under Regulation SHO, a seller is “deemed to own” a security only if it has a net

long position in a security. 17 C.F.R. § 242.200(c).

        33.     A seller may be deemed to own a security: (i) if the person purchased, or has

entered into an unconditional contract, binding on both parties thereto, to purchase stock, but

has not yet received it, or (ii) the person owns a security convertible into or exchangeable for

stock and has tendered such security for conversion or exchange. 17 C.F.R. § 242.200(a)-(f).

                                            Settlement Date

        34.     The “settlement date” is the date that a securities trade is finalized. The

settlement date is the date on which the securities buyer must make payment to the seller, and the

date on which the seller must deliver shares to the buyer.

        35.     During the Relevant Period, the settlement date for stocks was three days after the

trade date, referred to as “T+3.”

                                          Failure to Deliver

        36.     Regulation SHO was designed, in part, to reduce “failures to deliver,” which occur

when a seller fails to deliver securities that it has sold by the settlement date. See Short Sales,

Exch. Act Rel. No. 34-50103 (Jul. 28, 2004); Amendments to Regulation SHO, Exch. Act Rel.

No. 34-60388 at 6, 9 (Jul. 27, 2009).

        37.     Failures to deliver may have negative effects on the markets and shareholders.

For example, “sellers that fail to deliver securities on settlement date may attempt to use this

additional freedom to engage in trading activities to improperly depress the price of a security.

By not borrowing securities, and, therefore, not making delivery within the standard three-day




                                                    9
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 10 of 33




settlement period, the seller has additional freedom because it does not incur the costs of

borrowing.” Amendments to Regulation SHO, Exch. Act Rel. No. 34-60388 at 6-7.

                                         Borrow and Locate

       38.     Prior to effecting a short sale, a broker-dealer must “locate” the securities being

sold; i.e., it must (i) borrow the securities, (ii) enter into a bona fide arrangement to borrow the

securities, or (iii) have reasonable grounds to believe that the securities can be borrowed so that

they can be delivered on the date delivery is due. See 17 C.F.R. § 242.203(b)(1). The source of

the “locate” must be documented. See id. Broker-dealers usually charge customers a fee for

borrowing securities.

                                          Clearing Broker

       39.     Clearing brokers are liaisons between investors and clearing corporations. The

key job of clearing brokers is to ensure the securities market runs smoothly and efficiently.

Clearing brokers handle buy and sell orders, but also maintain custody of account owners’

securities and other assets.

                                       Close Out and Buy In

       40.     If a clearing broker incurs a failure to deliver position resulting from a short sale,

then it must “immediately close out its fail-to-deliver position by borrowing or purchasing

securities of like kind and quantity” by the beginning of regular trade hours on the first business

day after settlement day (i.e., T+4 during the Relevant Period). 17 C.F.R. § 204(a). This is

commonly referred to as a “buy in.” Clearing firms have two additional business days to effect

close outs on long sales (i.e., T+6 during the Relevant Period). 17 C.F.R. § 242.204(a)(1).




                                                  10
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 11 of 33




                                        Circuit Breaker Rule

        41.     Regulation SHO’s “Circuit Breaker Rule” (also referred to as the “alternative

uptick rule”), is designed to “prevent short selling, including potentially manipulative or abusive

short selling, from driving down further the price of a security that has already experienced a

significant intraday price decline” and to “facilitate the ability of long sellers to sell first upon

such a decline.” Amendments to Regulation SHO, Exch. Act Rel. No. 34-61595 at 1-2 (May 10,

2010). The rule restricts the price at which a stock can be sold short after the stock has

experienced a price decline of at least 10 percent from the prior day’s close. 17 C.F.R. §

242.201.

                                            Short Exempt

        42.     Regulation SHO contains a small number of narrow exceptions to the Circuit

Breaker Rule. These narrow exceptions are intended to enable broker-dealers to best serve their

customers in volatile markets.

        43.     “Short Exempt” refers to a short sale order exempted from the Circuit Breaker

Rule, as governed by Regulation SHO.

        44.     When the Circuit Breaker has been triggered, an order may be marked “short

exempt” if the seller is “deemed to own” the security, “provided that the person intends to

deliver the security as soon as all restrictions on delivery have been removed.” 17 C.F.R. §

242.201(d)(1). “Such circumstances could include the situation where a convertible security,

option, or warrant has been tendered for conversion or exchange, but the underlying security is

not reasonably expected to be received by settlement date.” Amendments to Regulation SHO,

Exch. Act Rel. No. 34-60388 at n. 141 (Jul. 31, 2009).




                                                   11
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 12 of 33




       45.     Clearing firms have 35 calendar days following the trade date to close out fails to

deliver resulting from short exempt sales. 17 C.F.R. § 242.204(a)(2).

                                      Convertible Agreement

       46.     A “Convertible Agreement” is an agreement under which an investor purchases

convertible securities from an issuer. The holder of the convertible securities has the right to

convert the convertible securities into shares of the issuer’s common stock at a price determined

by an agreed-upon formula.

       47.     Convertible Agreements are a form of company financing. Convertible

Agreements have the advantage of being fairly simple to execute. This means that the process of

issuing the convertible securities is relatively inexpensive for companies and it allows them

quicker access to investor funding.

                                       Equity Line of Credit

       48.     An “Equity Line of Credit,” or “ELOC,” is an agreement under which an investor

agrees to purchase up to a certain dollar amount of an issuer’s common stock. Under an ELOC,

the issuer has the right, per the terms and conditions of the agreement, to “draw down” on the

line by requiring the investor to purchase a specified dollar amount of its stock, the price of

which is determined by an agreed-upon formula.

                                              Tender

       49.     “Tender” refers to the holder of a convertible security exercising its right to

convert the security.

                                            Conversion

       50.     “Conversion” refers to the process of converting a convertible security into shares

of common stock, following a tender.



                                                 12
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 13 of 33




                                   FACTUAL ALLEGATIONS

I.     OVERVIEW

                                 Summary of BTIG’s Misconduct

       51.     During the Relevant Period, BTIG mismarked over 96 percent of the Hedge

Fund’s sales of the Issuers’ stock. All told, BTIG mismarked over 90 sale orders of nearly 160

million shares of stock, totaling more than $250 million, as “long” (and in a few instances,

“short exempt”), even though at the time of the orders, the Hedge Fund was, in fact, short. Put

another way, due to BTIG’s order mismarking, the Hedge Fund was able to sell securities short

even though the Hedge Fund already had a short position in the security and did not borrow or

locate any additional shares to sell short.

       52.     BTIG mismarked over 96 percent of the sale orders placed by the Hedge Fund in

Issuer 1’s stock. Out of a total of 91 sale orders placed in Issuer 1’s stock with BTIG, BTIG

mismarked 88 sale orders (mismarking 86 sale orders as “long,” and two sale orders as “short

exempt”). All 88 of these sale orders should have been marked “short,” because—at the time of

the sales—the Hedge Fund and Issuer 1 had not entered into an unconditional contract, and the

Hedge Fund did not have a net long position in Issuer 1’s common stock.

       53.     These sale orders should have been marked “short” on another, independent

ground: At the time of the sale orders, BTIG did not have the shares in its possession—and did

not reasonably expect to have the shares in its possession—by the settlement date.

       54.     BTIG also mismarked 100 percent of the sale orders placed by the Hedge Fund in

Issuer 2’s stock, mismarking four out of four sales as “short exempt.” All four of these sale

orders should have been marked “short,” because—at the time of the sales—the Hedge Fund did

not have a net long position in Issuer 2’s stock.



                                                    13
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 14 of 33




       55.      Despite the fact that these “long” and “short exempt” sale orders should have

been marked as “short,” BTIG did not borrow or locate the securities sold.

                   The Hedge Fund’s Investment Strategy, Securities Purchase
                        Agreements, and Sales of Stock Through BTIG

       56.      In 2016 and 2017, the Hedge Fund entered into a series of securities purchase

agreements with Issuer 1 and Issuer 2. The Hedge Fund entered into two types of securities

purchase agreements with the Issuers: (i) Convertible Agreements; and (ii) Equity Lines of

Credit (“ELOCs”).

       57.      The Hedge Fund’s sales under the Convertible Agreements:

             a. The Hedge Fund entered into Convertible Agreements with both Issuer 1 and

                Issuer 2, under which the Hedge Fund purchased preferred stock that was

                convertible into shares of common stock.

             b. Under Regulation SHO, the Hedge Fund was deemed to own common stock

                under these Convertible Agreements only upon “tendering” the convertible

                securities to the issuer for conversion. 17 C.F.R. § 242.200(b)(3).

             c. The Hedge Fund tendered its convertible securities for conversion by emailing

                conversion notices to the Issuers, which specified the date of conversion, the

                number of shares of preferred stock to be converted, the conversion price, and the

                number of shares of common stock to be issued.

             d. The Hedge Fund generally sold shares of common stock before tendering its

                preferred convertible stock for conversion. The Hedge Fund therefore was short

                the stock being sold.

       58.      The Hedge Fund’s sales under the ELOCs:




                                                 14
Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 15 of 33




a. The Hedge Fund entered into ELOCs with Issuer 1, under which the Hedge Fund

   agreed to purchase up to a certain dollar amount of Issuer 1’s common stock if

   certain conditions were met.

b. If certain conditions were not met—for example, if the daily volume weighted

   average price (“VWAP”) did not equal or exceed the floor price for at least one

   trading day during the pricing period—then the ELOCs provided that the Hedge

   Fund was not obligated to purchase shares under the fixed request notice.

c. If other conditions were not met—for example, if Issuer 1’s stock was not

   actively traded because the SEC or Nasdaq suspended trading—Issuer 1 was not

   obligated to issue and sell the shares to the Hedge Fund.

d. Under the ELOCs, Issuer 1 delivered fixed request notices to the Hedge Fund,

   each of which identified a specified dollar amount of stock purportedly to be

   purchased by the Hedge Fund (the “fixed amount requested”), a “pricing period”

   to set the purchase price, and a “floor price” for the purchase price per share.

e. The purchase price was defined as a discount to VWAP during the pricing period

   that equaled or exceeded the floor price. At the end of the pricing period, the

   Hedge Fund sent a confirmation notice to Issuer 1, calculating the purchase price

   and the total number of shares to be purchased.

f. Under Regulation SHO, the Hedge Fund was deemed to own Issuer 1’s common

   stock under the ELOCs when it purchased, or entered into an unconditional

   contract, binding on both parties, to purchase the shares. 17 C.F.R. §

   242.200(b)(2).




                                    15
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 16 of 33




             g. The Hedge Fund “purchased” shares from Issuer 1 at the end of the pricing period

                for each fixed request notice, when it wired funds to Issuer 1.

             h. The ELOCs and fixed request notices were not unconditional contracts, because:

                (i) they included conditions that—if not satisfied—obviated the Hedge Fund’s

                obligation to purchase and/or Issuer 1’s obligation to sell; and (ii) in practice, the

                Hedge Fund and Issuer 1 routinely agreed to disregard the fixed amount requested

                in the fixed request notices, and instead matched exactly the number of shares

                provided to the Hedge Fund after each pricing period to the number of shares sold

                by the Hedge Fund during the pricing period.

       59.      Under Regulation SHO, for stock sold under both the Convertible Agreements

and the ELOCs, the Hedge Fund was deemed to own the Issuers’ common stock “only to the

extent that [it] ha[d] a long position in such securities.” 17 C.F.R. § 242.200(c).

       60.      The Hedge Fund purchased hundreds of millions of dollars of the Issuers’ stock

under the Convertible Agreements and ELOCs. The Hedge Fund sold more than $250 million of

that stock through orders placed with BTIG, generating commissions for BTIG of over $1.6

million.

       61.      In so doing, the Hedge Fund profited from the difference between the market

price and the discounted price at which it later purchased the stock from Issuer 1 and Issuer 2.




                                                  16
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 17 of 33




II.    BTIG IMPROPERLY MARKED THE HEDGE FUND’S SALES OF STOCK AS
       “LONG” AND “SHORT EXEMPT”

                 BTIG Mismarked the Hedge Fund’s Sales of Issuer 1’s Stock
                             as “Long” and “Short Exempt”

       62.     During the Relevant Period, BTIG mismarked a total of 88 of 91 sales (96.7

percent) of Issuer 1’s stock by the Hedge Fund as “long” or “short exempt,” as detailed in the

table below:

                      SUMMARY OF BTIG’S MISMARKING
               OF THE HEDGE FUND’S TRADES IN ISSUER 1’S STOCK

         Trade Date        Number of        Dollar Value of      BTIG’s         Correct Order
                           Shares Sold       Shares Sold       Mismarking         Marking
 1.       12/27/2016        1,100,000         $4,443,965          Long              Short
 2.        1/13/2017        6,500,000        $12,948,306          Long              Short
 3.         3/6/2017        6,144,750         $8,039,779          Long              Short
 4.         3/7/2017        6,150,545         $8,047,533          Long              Short
 5.         3/8/2017        4,506,267         $6,339,299          Long              Short
 6.        3/8/2017          31,181             $46,460           Long              Short
 7.         3/9/2017        7,022,407        $12,366,037          Long              Short
 8.         3/9/2017        1,130,000         $2,053,187          Long              Short
 9.        3/10/2017        8,000,000        $15,668,120          Long              Short
 10.      3/10/2017         2,000,000         $3,437,200          Long              Short
 11.      3/13/2017         1,212,279         $2,183,833          Long              Short
 12.      3/14/2017         2,486,699         $4,334,065          Long              Short
 13.      3/15/2017         1,791,147         $3,085,718          Long              Short
 14.      3/16/2017          427,797           $728,664           Long              Short
 15.       3/16/2017          71,000           $127,979        Short Exempt         Short
 16.       3/17/2017        1,100,000         $1,875,357       Short Exempt         Short
 17.       4/3/2017        11,074,374        $14,909,419          Long              Short
 18.       4/4/2017         8,593,418        $10,693,400          Long              Short
 19.       4/5/2017        10,188,845        $11,065,758          Long              Short
 20.       4/6/2017         2,248,766         $2,175,299          Long              Short
 21.       4/7/2017         3,882,966         $2,895,671          Long              Short
 22.      4/10/2017         3,189,728         $1,952,216          Long              Short
 23.      4/11/2017         2,034,017         $3,807,051          Long              Short
 24.      4/11/2017          178,000           $334,987           Long              Short
 25.      4/12/2017         2,655,213         $4,838,435          Long              Short
 26.      4/12/2017          299,615           $654,134           Long              Short

                                               17
       Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 18 of 33




                 SUMMARY OF BTIG’S MISMARKING
          OF THE HEDGE FUND’S TRADES IN ISSUER 1’S STOCK

      Trade Date   Number of     Dollar Value of    BTIG’s      Correct Order
                   Shares Sold    Shares Sold      Mismarking     Marking
27.   4/13/2017     1,235,905      $2,692,878         Long          Short
28.   4/17/2017      712,267       $1,341,428         Long          Short
29.   4/18/2017     1,058,962      $1,881,577         Long          Short
30.   4/19/2017     1,034,248      $1,829,047         Long          Short
31.   4/20/2017      475,211        $823,530          Long          Short
32.   4/21/2017     1,198,000      $1,909,971         Long          Short
33.   4/24/2017     1,661,023      $2,264,119         Long          Short
34.   4/25/2017     1,427,874      $1,979,278         Long          Short
35.   4/26/2017     1,203,871      $1,549,325         Long          Short
36.   4/27/2017     1,681,995      $2,180,802         Long          Short
37.   4/28/2017      684,074        $907,822          Long          Short
38.    5/1/2017     1,131,600      $1,292,181         Long          Short
39.   5/2/2017       705,809        $756,984          Long          Short
40.   5/3/2017       215,863        $147,765          Long          Short
41.   5/12/2017      570,029       $2,879,134         Long          Short
42.   5/15/2017      337,432       $1,545,172         Long          Short
43.   5/16/2017      260,340       $1,067,885         Long          Short
44.   5/17/2017      650,213       $2,677,258         Long          Short
45.   5/18/2017      365,451       $1,571,030         Long          Short
46.   5/19/2017      251,790       $1,073,308         Long          Short
47.   5/22/2017      419,725       $1,494,314         Long          Short
48.   5/23/2017      341,434       $1,104,154         Long          Short
49.   5/24/2017      246,240        $752,812          Long          Short
50.   5/25/2017      449,574       $1,409,182         Long          Short
51.   5/26/2017      257,170        $747,176          Long          Short
52.   5/30/2017      690,625       $1,875,822         Long          Short
53.   5/31/2017      236,926        $593,305          Long          Short
54.    6/1/2017      712,181       $1,788,801         Long          Short
55.   6/2/2017       381,425        $902,800          Long          Short
56.    6/5/2017      932,003       $1,871,432         Long          Short
57.    6/6/2017     1,343,584      $2,680,081         Long          Short
58.   6/6/2017        16,864         $35,752          Long          Short
59.    6/7/2017      906,054       $1,722,443         Long          Short
60.    6/8/2017     1,015,380      $1,969,502         Long          Short
61.    6/9/2017      552,946       $1,074,787         Long          Short
62.   6/12/2017      367,774        $711,055          Long          Short
63.   6/13/2017     2,500,000      $5,085,220         Long          Short

                                   18
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 19 of 33




                        SUMMARY OF BTIG’S MISMARKING
                 OF THE HEDGE FUND’S TRADES IN ISSUER 1’S STOCK

          Trade Date        Number of         Dollar Value of      BTIG’s           Correct Order
                            Shares Sold        Shares Sold        Mismarking          Marking
 64.         6/14/2017       1,349,876          $2,512,493           Long               Short
 65.         6/15/2017        600,000           $1,023,467           Long               Short
 66.         6/16/2017        377,400            $648,480            Long               Short
 67.         6/19/2017       2,308,000          $2,866,111           Long               Short
 68.         6/20/2017       1,380,000          $1,436,584           Long               Short
 69.         6/20/2017          780                $796              Long               Short
 70.         6/21/2017        554,603            $507,678            Long               Short
 71.         6/22/2017       1,421,969          $4,532,469           Long               Short
 72.         6/22/2017        29,082              $83,175            Long               Short
 73.         6/23/2017       1,568,821          $4,020,827           Long               Short
 74.         6/26/2017        466,518           $1,050,899           Long               Short
 75.         6/27/2017       1,756,188          $4,544,934           Long               Short
 76.         6/27/2017         7,576              $19,723            Long               Short
 77.         6/28/2017       2,619,730          $5,514,338           Long               Short
 78.         6/29/2017        894,935           $1,560,102           Long               Short
 79.         6/30/2017       1,328,635          $1,985,563           Long               Short
 80.          7/3/2017       1,125,000          $1,209,607           Long               Short
 81.          7/5/2017       6,000,000          $7,183,458           Long               Short
 82.          7/6/2017       2,000,000          $2,202,536           Long               Short
 83.          7/7/2017       1,288,514          $1,394,463           Long               Short
 84.         7/10/2017       1,277,873          $1,193,884           Long               Short
 85.         7/11/2017       1,899,902          $1,824,242           Long               Short
 86.         7/12/2017       1,612,113          $1,543,134           Long               Short
 87.         7/13/2017       1,650,000          $1,584,629           Long               Short
 88.         7/14/2017       2,650,000          $2,664,458           Long               Short

       63.      The Hedge Fund was not deemed to own shares sufficient to cover these sale

orders in Issuer 1’s stock and therefore did not have a net long position in the securities.

       64.      Specifically, the Hedge Fund was not deemed to own the shares of Issuer 1’s

stock at the time it sold that stock, because it had not purchased, or entered into an unconditional

contract to purchase, the stock being sold.




                                                 19
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 20 of 33




        65.     All of the Hedge Fund’s sales of Issuer 1’s stock executed by BTIG were under

the ELOCs. The ELOCs contained numerous conditions. Further, in practice, because the

Hedge Fund and Issuer 1 frequently disregarded the fixed request notices, and the Hedge Fund

generally purchased the exact number of shares of Issuer 1’s stock that it had sold during the

pricing period, the number and price of shares to be purchased was conditioned on the Hedge

Fund’s sales during the pricing period. At the time of the sales, the Hedge Fund did not have a

net long position in the stock being sold.

        66.     BTIG knew that the Hedge Fund did not have sufficient shares of Issuer 1’s stock

in its account to cover its sales.

        67.     BTIG did not ask the Hedge Fund to provide documentation showing that it was

deemed to own the shares of Issuer 1’s stock sold.

        68.     BTIG did not verify that the Hedge Fund was deemed to own the shares of Issuer

1’s stock sold, despite repeated failures to deliver and other red flags.

        69.     BTIG did not borrow or locate shares in connection with its 88 mismarked sales

of Issuer 1’s stock on behalf of the Hedge Fund.

       BTIG Mismarked the Hedge Fund’s Sales of Issuer 2’s Stock as “Short Exempt”

        70.     During the Relevant Period, BTIG mismarked four out of four sales (100

percent)2 of Issuer 2’s stock by the Hedge Fund as “short exempt,” as detailed in the table below:




        2
         For purposes of this calculation, we have excluded two trades in Issuer 2’s stock
executed by BTIG for the Hedge Fund: (i) a BTIG trade error; and (ii) a sale order that was
marked long after buy ins to close out the Hedge Fund’s failures to deliver.

                                                 20
                Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 21 of 33




                           SUMMARY OF BTIG’S MISMARKING
                    OF THE HEDGE FUND’S TRADES IN ISSUER 2’S STOCK

            Trade Date         Number of        Dollar Value of      BTIG’s         Correct Order
                               Shares Sold       Shares Sold       Mismarking         Marking
 1.             3/22/2017        250,000           $412,823        Short Exempt         Short

 2.             3/23/2017        331,503           $558,080        Short Exempt          Short

 3.             3/24/2017        279,774           $439,275        Short Exempt          Short

 4.             3/27/2017        241,399           $344,265        Short Exempt          Short


          71.      On March 22, 2017, in an apparent attempt to enable the Hedge Fund to sell

Issuer 2’s stock short, BTIG attempted to locate shares of Issuer 2’s stock.

          72.      BTIG submitted a locate request to its clearing broker. The clearing broker

rejected BTIG’s locate request, because the clearing broker could not locate the shares. Issuer

2’s stock was generally hard to borrow during the Relevant Period, meaning that there was

limited supply of stock for short selling and the costs of borrowing the stock were generally

higher.

          73.      Unable to locate shares of Issuer 2’s stock, BTIG mismarked the Hedge Fund’s

sale orders of Issuer 2’s stock as “short exempt.”

          74.      Between March 22 and 27, 2017, BTIG executed a total of four sales of Issuer 2’s

stock for the Hedge Fund. BTIG mismarked each of these sale orders as “short exempt.”

          75.      BTIG’s marking of the Hedge Fund’s sale orders of Issuer 2’s stock as “short

exempt” was improper, because the Hedge Fund was not deemed to own sufficient shares of

Issuer 2’s stock to cover the sales. In addition, for at least one of these sale orders, BTIG’s

marking as short exempt was improper because the Circuit Breaker was not in effect.




                                                   21
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 22 of 33




       76.     To be deemed to own the stock, the Hedge Fund would have had to tender

sufficient shares of its preferred convertible stock for conversion to Issuer 2.

       77.     The Hedge Fund did not do so. The Hedge Fund first tendered its preferred

convertible stock to Issuer 2 for conversion into shares of Issuer 2’s common stock on March 28,

2017, after it had placed all four trade orders. This resulted in failures to deliver by the Hedge

Fund on March 27 and March 30.

       78.     BTIG knew that the Hedge Fund did not have sufficient shares in its account to

cover the sales.

       79.     BTIG did not ask the Hedge Fund to provide documentation showing that it was

deemed to own the shares of stock sold.

       80.     After BTIG requested that the clearing firm extend delivery to T+35, the clearing

firm asked for documentation that the Hedge Fund was deemed to own the stock that it was

selling. BTIG belatedly attempted to obtain such documentation, but was unable to do so.

       81.     Because BTIG could not provide documentation that the Hedge Fund owned the

shares of Issuer 2’s stock when it sold them on March 22, 2017, the clearing broker refused to

extend the settlement date. The clearing broker executed a “buy in”—buying shares of Issuer 2’s

common stock in the market—to close out the trade.

       82.     On March 28, 2017, the day after the fourth incorrectly marked “short exempt”

sale and the Hedge Fund’s failure to timely deliver shares for settlement on March 27, a BTIG

operations employee informed the Hedge Fund that: “Our top priority at the moment is the fixed

request notice or other form of proof of purchase of the [Issuer 2] shares.” The Hedge Fund

employee replied: “All the notices were sent last night and we are waiting for signed back

version.” (emphasis added).



                                                 22
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 23 of 33




       83.     In other words, the Hedge Fund employee acknowledged that—at the time the

Hedge Fund’s sales of Issuer 2’s stock were marked “short exempt”—the Hedge Fund had not

even tendered its preferred shares for conversion. BTIG ignored this red flag.

       84.     On March 30, 2017, the Hedge Fund again failed to deliver shares of Issuer 2’s

common stock by the settlement date. BTIG again attempted, after mismarking the sale as

“short exempt,” to obtain proof that the Hedge Fund was deemed to own the shares that it

already had sold on March 27 and had failed to deliver.

       85.     On March 30, 2017, a BTIG operations employee asked a Hedge Fund employee

to send BTIG a conversion notice, evidencing that the Hedge Fund had tendered its preferred

stock for conversion to common stock before BTIG marked the March 27 sale order as “short

exempt.”

       86.     The Hedge Fund did not provide BTIG with the requested conversion notice, but

instead provided BTIG with a conversion notice dated March 28.

       87.     Unable to obtain legitimate documentation of the Hedge Fund’s ownership of

Issuer 2’s common stock to provide to the clearing broker, BTIG attempted to obtain an after-

the-fact email from the Hedge Fund.

       88.     On March 30, 2017, at the instruction of BTIG’s compliance department, a BTIG

trader messaged the Hedge Fund’s principal, stating, “Confirming that on March 27th, I

instructed my settlement team to engage into the conversion o[f] [Issuer 2’s stock] prior to giving

the order to BTIG . . . is that something you can send us or no . . . can you send that in an

email?” The Hedge Fund’s principal responded by copying this language, word-for-word

(including a typographical error), into an email to BTIG.




                                                23
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 24 of 33




       89.     The clearing broker did not accept this email as sufficient proof that the Hedge

Fund was deemed to own the shares of Issuer 2’s stock that it sold on March 27, 2017, and,

again, refused to extend the settlement date. The clearing broker executed a “buy-in” to settle

the trade on March 31, 2017, because BTIG did not deliver the shares from its customer in a

timely manner.

       90.     BTIG did not borrow or locate shares in connection with its four mismarked sales

of Issuer 2’s stock on behalf of the Hedge Fund.

III.   BTIG DID NOT TAKE REASONABLE STEPS TO VERIFY THAT THE HEDGE
       FUND WOULD DELIVER SHARES OF STOCK SOLD BY SETTLEMENT AND
       IGNORED RED FLAGS

       91.     BTIG did not take reasonable steps to verify that the Hedge Fund would deliver

shares of stock sold by the settlement date, and it was not reasonable for BTIG to expect that the

Hedge Fund would deliver shares of stock sold by the settlement date. BTIG continued to

mismark the Hedge Fund’s sales of the Issuers’ stock as “long” and “short exempt” even after

encountering numerous red flags.

       92.     These red flags included, but were not limited to: (i) BTIG’s own history with the

Hedge Fund; (ii) the refusal of BTIG’s clearing broker to continue to clear the Hedge Fund’s

trades; (iii) the Hedge Fund’s repeated failures to deliver shares of stock sold by the settlement

date; (iv) negative account balances that triggered BTIG’s internal accounting system’s controls;

and (v) the manner in which the Hedge Fund paid for its stock purchases.

       93.     Individually and collectively, these red flags should have caused BTIG to verify

that the Hedge Fund was, in fact, long before placing additional sales on behalf of the Hedge

Fund. BTIG did not do so.




                                                 24
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 25 of 33




       94.      BTIG did not verify the Hedge Fund’s assertions that it was “deemed to own”

sufficient shares of the Issuers’ stock to cover its sales. BTIG did not take reasonable steps to

verify assertions by the Hedge Fund that it would deliver the shares of stock sold by the

settlement date. It was not reasonable for BTIG to expect that the Hedge Fund would deliver

shares of stock sold by the settlement date.

                      BTIG Ignored Its Own History with the Hedge Fund
                            and the Types of Transactions at Issue

       95.      In April 2015, BTIG and the Hedge Fund’s former clearing broker were

concerned about the Hedge Fund’s large sales of certain low-priced securities received under

convertible securities agreements. Namely, BTIG and the Hedge Fund’s former clearing broker

were concerned that the Hedge Fund might have engaged in market manipulation and the sale of

unregistered securities.

       96.      As a result of these concerns, BTIG closed the Hedge Fund’s account.

       97.      Following BTIG’s closure of the Hedge Fund’s account, a BTIG registered

representative repeatedly pressed his superiors to re-open the Hedge Fund’s account,

emphasizing his personal friendship with the Hedge Fund’s principal, and that the Hedge Fund

would be a $500,000 to $1 million dollar account.

       98.      In December 2016, BTIG permitted the Hedge Fund to open a new account.

       99.      BTIG’s registered representative also persuaded BTIG to open a prime brokerage

account for the Hedge Fund, arguing that without such an account, BTIG was missing out on

large commissions from the Hedge Fund’s sales of Issuer 1’s stock received under the ELOCs.

       100.     The BTIG registered representative urged BTIG management to expedite the

opening of a prime brokerage account for the Hedge Fund in March 2017, writing, “I know I am

asking for a lot but the Juice is worth the squeeze.” The BTIG registered representative also


                                                 25
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 26 of 33




emailed BTIG’s operations group, pressing them to open the account quickly and stating,

“Missed 200gs [$200,000] yesterday. We need to focus only on this.” (emphasis added).

          BTIG Ignored Its Clearing Broker’s Refusal to Do Business With the Hedge Fund

       101.     Due to compliance concerns, the Hedge Fund’s former clearing broker informed

BTIG that it would no longer clear the Hedge Fund’s trades.

       102.     BTIG made special arrangements for the Hedge Fund’s account to be cleared by a

new clearing broker.

                       BTIG Ignored the Hedge Fund’s Failures to Deliver

       103.     Less than two weeks after BTIG opened a new account for the Hedge Fund in

December 2016, BTIG and the Hedge Fund began discussing the Hedge Fund’s anticipated sales

of Issuer 1’s stock.

       104.     The Hedge Fund told BTIG that it expected to receive shares of Issuer 1’s stock

under an ELOC with Issuer 1, and to place sale orders for those shares through BTIG.

       105.     BTIG’s registered representative told colleagues at BTIG that he did not expect

the Hedge Fund to deliver the shares of Issuer 1’s stock that the Hedge Fund would receive

under the ELOCs by the settlement date (T+3), and instead expected the Hedge Fund to deliver

these shares eight days after the trade date (T+8).

       106.     BTIG did not take steps to ensure that this and similar trades would be correctly

marked as “short.” Rather, BTIG informed its new clearing broker that it had a customer who

would be selling “short exempt,” who would likely need to apply for an extension of the period

to deliver shares. At the time of this representation to the clearing broker, BTIG knew or should

have known that the Hedge Fund did not meet the qualifications to sell short exempt.




                                                 26
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 27 of 33




       107.     On January 13, 2017, BTIG executed a “long” sale order of Issuer 1’s stock on

behalf of the Hedge Fund. The Hedge Fund failed to deliver shares to BTIG by the settlement

date. Despite this failure to deliver, a little over two weeks later, on January 31, 2017, BTIG

executed another purportedly “long” sale order of Issuer 1’s stock for the Hedge Fund. There is

no evidence for these trades that BTIG asked the Hedge Fund whether it possessed the shares of

stock sold or whether the Hedge Fund intended to deliver shares by the settlement date. No one

at BTIG consulted BTIG’s compliance officer about these trades.

       108.     In February 2017, BTIG’s registered representative made a half-hearted attempt

to find out whether the Hedge Fund would be able to timely deliver shares by the settlement date,

asking, “[T]he [Issuer 1] trades that may be done in the future. [D]o you expect them to be . . .

t+3[?]” There is no record that the Hedge Fund responded.

       109.     Despite the Hedge Fund’s failure to deliver shares of Issuer 1’s stock received

under the ELOCs for timely settlement, BTIG nevertheless continued to place sale orders of

Issuer 1’s stock on behalf of the Hedge Fund and to mismark these sale orders as “long.”

       110.     Between March 2017 through mid-July 2017, BTIG executed sale orders of Issuer

1’s stock on behalf of the Hedge Fund nearly daily. BTIG mismarked 84 of these sales as

“long.” Before marking these sales as “long,” BTIG failed to verify that the Hedge Fund was

deemed to own the shares of stock sold and failed to take reasonable steps to verify that the

Hedge Fund would timely deliver shares for settlement.

       111.     On March 16, 2017, less than two weeks into trading Issuer 1’s stock through its

prime brokerage account at BTIG, the Hedge Fund failed to deliver shares by the settlement date.

       112.     After this failure to deliver, a BTIG compliance employee recognized that BTIG

did not reasonably expect the Hedge Fund to timely deliver shares of Issuer 1’s stock and



                                                27
                Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 28 of 33




instructed the BTIG registered representative to mark the Hedge Fund’s next sale orders of Issuer

1’s stock as “short exempt.”

         113.     These orders were incorrectly marked, because the Hedge Fund was not “deemed

to own” the shares of stock sold at the time that BTIG placed the short exempt sale orders.

Before marking these sales as “short exempt,” BTIG also failed to determine that the Circuit

Breaker was in effect, and that the Hedge Fund intended to deliver shares as soon as all

restrictions were lifted.

                        BTIG Circumvented Its Own Controls to Continue to
                         Place Mismarked Sale Orders for the Hedge Fund

         114.     Between March 2017 and July 2017, with a sole exception, the Hedge Fund did

not have sufficient shares of Issuer 1’s stock in its BTIG account to cover its purported “long”

sales.

         115.     For example, on March 6, 2017—the date of the Hedge Fund’s first sale of Issuer

1’s stock through the Hedge Fund’s BTIG prime brokerage account—the Hedge Fund had no

shares of Issuer 1’s stock in its BTIG account.

         116.     On subsequent trade dates, following BTIG’s order mismarking and the Hedge

Fund’s failures to deliver, the Hedge Fund’s account had a negative account balance in shares of

Issuer 1’s stock.

         117.     Because the Hedge Fund did not have sufficient shares in its account to cover its

trades in Issuer 1’s stock, BTIG’s internal accounting system prevented further long sale orders.

Instead of heeding its own system’s warnings, BTIG manually changed the Hedge Fund’s trades

in BTIG’s internal system from “long” to “short” after they were marked.

         118.     Several days after the trade date, the Hedge Fund generally would deposit shares

of Issuer 1’s stock that it received under the ELOCs into its BTIG brokerage account.


                                                  28
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 29 of 33




       119.     BTIG consistently used these shares of stock, which were not deposited until

several days after the trade date, to settle the Hedge Fund’s trades in Issuer 1’s stock. This was

contrary to BTIG’s own policies and procedures. Specifically, the first page of the “Penny Stock

Questionnaire” that BTIG filled out every time the Hedge Fund deposited shares of Issuer 1’s

stock into its account states, in bold, underlined, all capital letters: “THESE SHARES MUST

NOT BE TRADED UNTIL THE CLEARING FIRM HAS ACCEPTED THEM FOR

DEPOSIT.”

         BTIG Ignored Red Flags Presented by the Hedge Fund’s Payment for Stock

       120.     BTIG also ignored the red flags presented by the manner in which the Hedge

Fund paid for stock. Specifically, the Hedge Fund often paid for the shares of Issuer 1’s stock

with the proceeds from the sale of that same stock.

       121.     BTIG employees, who processed the Hedge Fund’s requests to wire money out of

its account to pay Issuer 1 for the share it had already sold, were aware of this arrangement.

                           New Agreements, Same Failures to Deliver

       122.     Beginning on April 3, 2017, BTIG began executing the Hedge Fund’s sales of

Issuer 1’s stock under a new ELOC.

       123.     BTIG mismarked these sales as “long,” even though: (i) the Hedge Fund

previously had repeatedly failed to deliver shares of Issuer 1’s stock by the settlement date; and

(ii) a BTIG compliance employee had determined—just two weeks before—that the sales should

be marked “short exempt” due to likely delivery delays.

       124.     The BTIG compliance employee did not require the Hedge Fund to provide any

documentation supporting its ability to deliver shares by the settlement date, before changing his

decision to mark the Hedge Fund’s trades from “short exempt,” to “long.”



                                                29
               Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 30 of 33




        125.      On April 10, 2017, the Hedge Fund again failed to deliver shares of Issuer 1’s

stock by the settlement date. The Hedge Fund failed to timely deliver shares of Issuer 1’s stock

five more times in April 2017, once in May 2017, and three more times in June 2017.

        126.      Despite these repeated failures to deliver, BTIG continued to mark the Hedge

Fund’s sales of Issuer 1’s stock as “long,” and took no steps whatsoever to confirm that the sale

orders were correctly marked.

        127.      In at least one instance, the Hedge Fund even marked a sale of Issuer 1’s stock as

“long” while it had an outstanding failure to deliver in connection with a prior purportedly

“long” sale.

    BTIG Failed to Follow its Own Policies and Procedures Regarding Failures to Deliver

        128.      BTIG’s policies and procedures required it to monitor failures to deliver and to

maintain a log of failures to deliver and the reasons for those failures.

        129.      BTIG did not follow these policies and procedures here.

        130.      BTIG did not log any of the Hedge Fund’s failures to deliver or the reasons for

those failures.

        131.      In most instances in which the Hedge Fund failed to timely deliver shares, BTIG

did not request or obtain an explanation for the Hedge Fund’s failure to deliver.

        132.      As a result, despite being aware of each of the Hedge Fund’s failures to deliver,

BTIG did not consider the repeated failures, or consistently obtain reasons for those failures,

when deciding whether it was reasonable to rely on order marking representations from its

customer.




                                                   30
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 31 of 33




IV.    BTIG DID NOT BORROW OR LOCATE SHARES

       133.     BTIG did not borrow or locate shares in connection with its mismarked the Hedge

Fund’s sales of the Issuers’ stock on behalf of the Hedge Fund.

       134.     As detailed above, on over 90 occasions, BTIG mismarked short sales as “long”

or “short exempt,” but did not borrow the securities sold or enter into bona fide arrangements to

borrow the securities.

       135.     BTIG did not have reasonable grounds to believe that the securities could be

borrowed so that they could be delivered on the date delivery was due. BTIG undertook no

inquiry, and the Issuers’ stock was generally hard to borrow during the Relevant Period.

       136.     BTIG did not document its compliance with Rule 203(b)(1) of Regulation SHO.

                                     CLAIMS FOR RELIEF

                                              Count I

                          Violation of Rule 200(g) of Regulation SHO

       137.     Paragraphs 1 through 136 are realleged and incorporated by reference.

       138.     By reason of the conduct described above, BTIG mismarked the Hedge Fund’s

sale orders of Issuer 1’s common stock as “long” when (i) the Hedge Fund was not deemed to

own the securities being sold pursuant to paragraphs (a) through (f) of Rule 200 of Regulation

SHO; and (ii) the securities to be delivered were not in the physical possession or control of

BTIG, and BTIG did not reasonably expect that the securities would be in its physical possession

or control on or before the settlement of the transaction.

       139.     By reason of the conduct described above, BTIG mismarked the Hedge Fund’s

sale orders of the Issuers’ stock as “short exempt” when (i) the Hedge Fund was not deemed to




                                                 31
              Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 32 of 33




own the securities being sold pursuant to paragraphs (a) through (f) of Rule 200 of Regulation

SHO; and (ii) the provisions of Rule 201(c) or (d) of Regulation SHO were not otherwise met.

       140.       By reason of the foregoing, BTIG violated Rule 200(g) of Regulation SHO [17

C.F.R. § 242.200(g)].

                                               Count II

                           Violation of Rule 203(b)(1) of Regulation SHO

       141.       Paragraphs 1 through 140 are realleged and incorporated by reference.

       142.       By reason of the conduct described above, on over 90 occasions during the

Relevant Period, BTIG executed what were—in reality—“short” sale orders of the Issuer’s stock

on behalf of the Hedge Fund.

       143.       In each of these instances, BTIG did not borrow the securities or enter into a bona

fide arrangement to borrow the securities. BTIG did not have reasonable grounds to believe that

the securities could be borrowed, such that the securities could be delivered on the date delivery

was due. BTIG did not document compliance with the borrow and locate requirements of

Regulation SHO.

       144.       By reason of the foregoing, BTIG violated Rule 203(b)(1) of Regulation SHO [17

C.F.R. § 242.203(b)(1)].

                                      PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court enter a judgment:

       A.         Finding that BTIG violated the federal securities laws and regulations alleged in

this complaint;

       B.         Permanently restraining and enjoining BTIG from violating the federal securities

laws and regulations alleged in this complaint;



                                                  32
             Case 1:21-cv-04521 Document 1 Filed 05/19/21 Page 33 of 33




        C.      Ordering BTIG to disgorge all ill-gotten gains received as a result of its unlawful

conduct, plus prejudgment interest;

        D.      Ordering BTIG to pay civil penalties pursuant to Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)]; and

        E.      Granting such other and further equitable relief to the SEC as the Court deems

just and appropriate.

                                    JURY TRIAL DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the SEC demands a jury trial

on all the issues so triable.



Dated: May 19, 2021                                   Respectfully submitted,




                                                      Sarah Heaton Concannon
                                                      (SDNY Bar No. SC-9111)
                                                      Tel: (202) 551-5361
                                                      Fax: (804) 708-6125
                                                      ConcannonS@sec.gov

                                                      SECURITIES AND EXCHANGE COMMISSION
                                                      100 F Street, N.E.
                                                      Washington, D.C. 20549
Of Counsel:
Kevin Guerrero
Michael J. Brennan
Emily E. Shea




                                                 33
